Citation Nr: 1135612	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-25 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinus problems.

2.  Entitlement to service connection for left-sided neuropathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty with the Air Force from September 1981 to April 1982, with additional inactive duty service including service with the Texas Air National Guard reportedly from February 1991 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2008, a statement of the case was issued in June 2009, and a substantive appeal was received in July 2009.

The Veteran testified at a Board hearing in March 2011.  The transcript of this hearing is of record.

The issue of entitlement to service connection for left-sided neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic sinus disability was not manifested during the Veteran's active duty service.


CONCLUSION OF LAW

Chronic sinus disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the matter of compliance with the VCAA for the issue pertaining to left sided neuropathy, it will be addressed by the Board in a future decision (if necessary) on the merits of the Veteran's claim.

Duty to Notify

The record shows that in a February 2008 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection for a sinus disability.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in February 2008, which was prior to the May 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the February 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

With respect to the issue of sinus disability, the Board observes that a VA examination with nexus opinion is not required in order to make a final adjudication in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards set forth in McLendon are not met in this case.

Initially, the evidence does not establish that the Veteran suffered 'an event, injury or disease in service,' so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of an in-service occurrence that would provide a basis for a grant of service-connection.  As discussed below, the Veteran's clear and specific contention in this case is that his claimed sinus disability first manifested during his inactive duty service in the Texas Air National Guard; yet, absent a showing of an injury (rather than onset of disease) during such service, there can be no basis for awarding service connection on the basis of such service.  Neither the evidence nor the Veteran's contentions indicate that a chronic sinus disability had onset during active duty service or has been the result of any injury during inactive duty service.

In this case, the Board finds that a VA medical opinion or examination is not necessary with regard to the question of etiology.  The service treatment records and the Veteran's testimony do not reflect the occurrence of a sinus injury, nor does the evidence show that any chronic sinus disease manifested during the Veteran's period of active duty service.  Because the evidence does not establish that the Veteran suffered 'an event, injury or disease in service,' it is not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue of service connection for sinus disability.

Analysis

The Veteran is seeking service connection for a sinus disability.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term 'active military, naval, or air service' includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

The RO sent a Personnel Information Exchange System (PIES) request to the National Personnel Records Center (NPRC) in August 2007, and the response provided official confirmation that the Veteran's only period of active duty service was from September 1981 to April 1982; none of the Veteran's other periods of service have been active duty status service.  Significantly, the Board notes that the Veteran does not contend otherwise.

The Board notes that while service treatment records show treatment for sinus symptoms during the Veteran's National Guard (INACDUTRA) service, there is no evidence of record showing that sinusitis became manifest during his period of active duty.  Significantly, the Veteran's contentions in this case were presented very clearly in his Board hearing testimony in March 2011; he very specifically and explicitly explained that the symptoms associated with his claimed sinus pathology began around 1991 when he attended technical training at Sanute Air Force Base as part of his Air National Guard Service.  The Veteran was very clear that he did not ever experience the claimed chronic sinus symptoms prior to 1991.  The Veteran's contention is that he currently suffers from a chronic sinus disability which had onset during his reserve service; he has specifically disclaimed any onset during his active duty service in 1981-1982, and he has not made any suggestion of any etiological link between the claimed sinusitis and the active duty service in 1981-1982.

However, since the Veteran's claimed sinus disability does not involve any suggestion or contention of an injury (including in the Veteran's own account of his symptom details and history), the Board can find no basis for viewing the claimed sinus disability as an injury.  As the sinus disability is a disease and not an injury, service connection cannot be established on the basis of onset or manifestations during his National Guard inactive duty training.  An individual on inactive duty training is entitled to disability compensation only for injuries suffered and not for disability based on disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VAOPGCPREC 86-90.

The Board notes that while the Veteran's separate claim of entitlement to service connection for a neurological disability is advanced on the basis of a contention that he experienced injury from toxic chemicals during inactive duty service, the Veteran has not contended that his sinus disability is related to any chemical exposure.  Indeed, during the Veteran's March 2011 Board hearing the Veteran and his representative expressly discussed the matter of whether the Veteran recalled any aspects of his service which may have contributed to his claimed sinus disability, and the Veteran referred only to the level of dust and the proximity of cornfields to his location; the Veteran did not assert that the chemical exposures involved in his neurological claim were relevant to the basis of his sinus disability claim, nor does any objective evidence tend to suggest such a relationship.  The Board also observes that the Veteran's reference to dust and cornfields did not rise to the level of asserting the occurrence of any particular type of injury to his sinuses.

Even assuming that the Veteran has a current sinus disability consistent with his contentions, his claim fails because there is no evidence that his sinus disability was incurred in or aggravated by a period of ACDUTRA (as the claimed sinus disability is not an injury, it is not subject to service connection for a period of INACDUTRA).  In this regard, it is noted that ACDUTRA periods are a precisely defined, discrete number of days of service.  To establish service connection based on such service, it is necessary to show the onset of the disease during one of those discrete periods, or the aggravation of the disease during one of those discrete periods.  The evidence in this case does not indicate any event during the Veteran's period of active duty service during 1981 and 1982 which may be etiologically linked to the Veteran's claimed current sinus disability.

The Board observes that the Veteran's service treatment records include documentation of "head congestion" featuring a cough during his active duty service in November 1981.  An acute illness was diagnosed, no chronic sinus disability was diagnosed at that time, and the evidence indicates that the problems resolved with treatment.  The Veteran's testimony in connection with this appeal makes clear that the chronic sinus symptoms giving rise to his claim on appeal did not begin until the 1990s, and the Veteran's responses to medical history questionnaires in March 1985 and February 1991 show that he denied any history of pertinent problems such as "sinusitis," "ear, nose, or throat trouble," "chronic or frequent colds," etc.  Moreover, the accompanying medical examination reports from March 1985 and February 1991 expressly show that trained medical professionals found the Veteran's sinuses to be clinically normal with no pertinent abnormalities or diagnoses.  The objective evidence and the Veteran's own statements, both over the years and recently, are unequivocal and uncontradicted in indicating that the claimed chronic sinus disability on appeal did not have onset or manifest prior to 1991; therefore, it is established that the claimed chronic sinus disability did not have onset or manifest during the Veteran's active duty service in 1981 through 1982.

As it is established that the Veteran's claimed sinus disability did not have onset during active duty service, and as there is no contention or suggestion that the claimed sinus disability is an injury rather than a disease, service connection cannot be warranted in this case.  Even assuming for the sake of the Veteran's argument that the claimed sinus disability had onset during his Texas Air National Guard service in the 1990s, service connection cannot be granted because an individual on inactive duty training is entitled to disability compensation only for injuries suffered and not for disability based on disease.

Conclusion

The Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the probative evidence discussed above with regard to the issue on appeal.  The Board acknowledges that the claims file contains a quantity of other medical records, but none of the information in these records pertinently contradicts the findings discussed above.

Here, although the Veteran currently has provided evidence of a sinus disability during inactive duty service, the evidence does not show (and the Veteran has not asserted) that his current claimed chronic sinus disability is related to any injury during inactive duty military service.  Furthermore, the evidence does not show (and the Veteran has expressly disclaimed) that the claimed current chronic sinus disability manifested during the Veteran's active duty service in 1981 and 1982.  No medical professional has provided any opinion indicating that the Veteran's currently diagnosed sinus disability is related to any symptoms or findings during active duty military service; nor has any medical professional opined that a currently diagnosed sinus disability is the result of any injury during inactive duty service.  None of the Veteran's post-service medical records indicate that the Veteran's current claimed sinus disability is related to his military service in a manner providing a basis for service connection.
Even accepting the Veteran's own account of the onset of his claimed chronic sinus disability during inactive duty service around the year 1991, there is no suggestion that such disability involves any injury rather than a disease; service connection cannot be granted on the basis of onset of a disease during inactive duty service.  Any questions concerning the competence, credibility, or probative value of the Veteran's statements are rendered moot in this case because the Veteran's claim fails on legal grounds even accepting the Veteran's factual contentions.  Even with full consideration of the evidence of record beyond the scope of the Veteran's own testimony, the evidence does not show onset of chronic sinus disability during his period of active duty service in 1981 and 1982, and the evidence does not show any injury during inactive duty service which could be linked to causing chronic sinus disability.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for a sinus disability is denied.  See 38 U.S.C.A § 5107.


ORDER

Service connection is not warranted for sinus disability.  To this extent, the appeal is denied.


REMAND

In this case, the Veteran claims that he currently suffers from left sided neuropathy caused by or etiologically related to his military service.  Specifically, the Veteran contends that his work with jet components (jet fuel, jet oil, and jet hydraulic fluid) in connection with his duties in the Texas Air National Guard involved exposure to chemicals with neurotoxic properties.  In support of his contention, the Veteran has submitted a number of documents discussing the potential health hazards and neurotoxicity of jet components such as fuel, oil, or hydraulic fluid.

The Board also notes that the Veteran's VA medical records show evidence of left-sided neurological disability, including an assessment of "Left leg sensory change possibly related to his peroneal nerve" in January 2010 and a diagnosis of "neuropathy left lower extremity mild" in a May 2008 VA general medical examination report.

Significantly, there has been no VA examination conducted with an etiology opinion addressing this issue on appeal.

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, it appears that the Veteran has some neurological disability of the left side with a medically unclear etiology.  The Veteran has submitted significant evidence demonstrating that chemicals in jet components contains certain specifically identified chemicals that have known neurotoxic properties and may be linked to neurological disability in some circumstances of exposure.  The Board finds that the Veteran's testimony (including as presented in his March 2011 Board hearing testimony) concerning exposure to jet components during aircraft maintenance training in the Texas Air National Guard is at least plausible.  The Board finds that such exposure to neurotoxic chemicals may be considered to present a potentially pertinent in-service injury to the nervous system which has not been addressed by a medical etiology opinion in this case.

In sum, the Board believes that an etiology opinion is warranted in order to allow for adequately informed appellate review of the Veteran's contention that his left sided neuropathy is etiologically related to exposure to neurotoxic chemicals in jet components (jet fuel, jet oil, and jet hydraulic fluid) during training in aircraft maintenance.  At his hearing in March 2011, the Veteran stated that when he was assigned to Hensley field in the performance of aircraft maintenance, he was exposed to known neurotoxins and hydraulic fluid, and he wore no protective clothing.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA neurology examination to address the existence and likely etiology of any current neurological disability manifesting in the Veteran's claimed left-sided symptoms.  The examiner must be provided with the Veteran's claims file for review.  The examiner should provide findings and a diagnosis of each current neurological disability affecting the left side.  After examining the Veteran and reviewing the claims file, the examiner should express an opinion, with respect to each current neurological disability, as to whether it is at least as likely as not (a 50% or higher degree of probability) that the disability is causally related to the Veteran's military service.  The examiner is asked to specifically address the Veteran's contention that in-service exposure to jet components (such as jet fuel, jet oil, and jet hydraulic fluid) containing neurotoxic chemicals (such as 'TCP') is etiologically linked to his current left-sided neurological disability.

A rationale should be provided for all conclusions drawn.

2.  In the interest of avoiding further remand, the RO/AMC should review the examination report obtained and ensure that adequate opinions with rationales have been offered.

3.  After completion of the above and any additional development the RO/AMC may deem necessary (including any development that may be required to determine the Veteran's specific dates of inactive duty / reserve service, or to determine the extent of the Veteran's actual exposure to neurotoxic chemicals in jet components during service), the RO/AMC should then review the expanded record and readjudicate the issue remaining on appeal.  The RO/AMC should issue an appropriate supplemental statement of the case, and give the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


